The offense is the unlawful possession of a still for the manufacture of intoxicating liquor; punishment fixed by the jury at confinement in the penitentiary for a period of three years.
The judgment and sentence will be reformed so as to condemn the appellant to confinement in the penitentiary for a period of not less than one nor more than three years.
There is an absence of statement of facts and bills of exceptions. No fundamental error or irregularity in the trial is disclosed.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.